Citation Nr: 0739817	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  03-19 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right hand/wrist 
disorder.

2.  Entitlement to service connection for a headache 
disorder, including as due to an undiagnosed illness. 

3.  Entitlement to service connection for the loss of a 
tooth.     


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty for training from April 1988 to 
August 1988 and active duty from November 1990 to July 1991.  
He had service in Southwest Asia from February 1, 1991 to 
June 8, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision.  In June 2004, the 
Board remanded the matter for further development.   

The issue of service connection for a right hand/wrist 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran is a Persian Gulf veteran.

2.  The evidence does not relate headaches with an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War, or otherwise 
associate it with military service.

3.  A headache disorder was not present in service or for 
seven years after service discharge, and the preponderance of 
the evidence is against a finding that current headache 
disorder is related to service. 

4.  The veteran does not exhibit the loss of a tooth 
resulting in a compensable dental condition as set forth in 
38 C.F.R. § 4.150, and the veteran does not meet the 
requirements under 38 C.F.R. § 17.161 for service connection 
for the limited purpose of receiving VA treatment.



CONCLUSIONS OF LAW

1.  A headache disorder, including as due to an undiagnosed 
illness, was not incurred in or aggravated during active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007). 

2.  The criteria for entitlement to service connection for 
the loss of a tooth are not met. 38 U.S.C.A. §§ 1110, 1131, 
1712, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.381, 4.150, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondences dated in January 2002 and June 2004, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claims.  

In light of the Board's denial of the appellant's claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2007) 
(harmless error).


VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured and the veteran has been medically 
evaluated in conjunction with his claims.  The duties to 
notify and assist have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A Headache Disorder

The veteran essentially contends he has a headache disorder 
as a result of his service in Southwest Asia during the 
Persian Gulf.  

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. 
§ 3.317.  Under that section, service connection may be 
warranted for a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability that became 
manifest during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than not 
later than December 31, 2011.  38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8 (2005).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. 
§ 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. 
§ 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations 
of undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to, the 
following: (1) fatigue; (2) signs or symptoms involving skin; 
(3) headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

After a review of the claims file, the Board finds that the 
evidence does not support the claim for service connection 
for headaches based on an undiagnosed illness.  In a July 
2004 VA examination, undertaken specifically to address the 
issue of undiagnosed illness, the veteran's complaint was 
attributed to a known diagnosis.  The examiner attributed the 
veteran's headaches to either tension or depression but not 
to service.  Additionally, in a December 2004 examination 
report, another VA examiner reviewed the claims folder and 
noted that the veteran's headaches were migrainous in nature 
or some component of superimposed analgesic rebound headache 
as he was taking Goody Powders on a regular basis.  

Accordingly, there is no basis for the veteran's claim that 
headaches are due to an undiagnosed illness occasioned by 
service in the Persian Gulf.  Competent evidence establishes 
that the veteran does not have an undiagnosed illness 
manifested by headaches.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  To the extent that that this claimed disorder has 
been diagnosed, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable.  

Service connection for a headache disorder is also not 
warranted on a direct basis.  Service medical records were 
negative for any complaints or findings of headaches.  The 
examination report at service discharge showed a normal 
neurological examination and on the Report of Medical 
History, the veteran indicated that he did not have nor ever 
had frequent or severe headaches.  The first complaints of 
headaches were noted in February 1997 when the veteran 
indicated a three month history of headaches after his return 
from the Gulf.  This is seven years after service discharge 
and such a lapse in time is a factor for consideration in 
deciding a service connection claim.  

Two opinions touch upon the etiology of the veteran's 
disability.  The July 2004 VA examiner noted that upon review 
of the claims folder and examination of the veteran, he could 
not relate the veteran's headaches to his military service.  
A September 2005 VA examination report noted that in the 
absence of any documentation of receiving medical care for 
headaches in service, the veteran's report had to be relied 
upon.  The examiner added if the veteran's report was correct 
that his disability began in service, then the headaches were 
as likely as not related to service.  However, the examiner 
noted that in the absence of any record of medical care, it 
was not possible to conclude that they were disabling.  

In the recent case of Coburn v. Nicholson, 19 Vet. App. 427 
(2006), the United States Court of Appeals for Veterans 
Claims Court (Court) pointed out that reliance on a veteran's 
statements renders a medical report incredible only if the 
Board rejects the statements of the veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005), (citing Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992), for the proposition 
that Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran); see also Reonal v. Brown, 5 Vet. App. 
458, 460 (1993) (finding Board may reject medical opinion 
based on facts provided by the veteran previously found to be 
inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(finding Board is not bound to accept uncorroborated account 
of veteran's medical history but must assess the credibility 
and weight of the evidence provided by the veteran).

In this case, the record is negative for any service medical 
record related to headaches and the veteran specifically 
denied headaches in the service medical records.  The service 
medical records are fairly extensive for the veteran's 
relatively short periods of active duty and the absence of 
complaints or findings of headache pathology is significant.  
Accordingly, the Board rejects the veteran's assertion that 
he had been suffering from headaches during/since service on 
the basis that there is no competent medical evidence 
corroborating this history.  Any medical opinion based on 
this history given by the veteran is, thus, of no probative 
value.  As there is no competent medical opinion which 
provides a nexus between current disability and service based 
on the evidence of record, service connection for a headache 
disorder on a direct basis is not warranted.    

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized 
that lay testimony is competent if it is limited to matters 
that the witness has actually observed and is within the 
realm of the witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has headaches related to service) because he does 
not have the requisite medical expertise.  See, e.g., See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Loss of Tooth

The veteran essentially contends that one of his front teeth 
was knocked out when he was storing tents, and a partial 
dental plate was subsequently made for him during service. 

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla. Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  
For loss of the teeth, bone loss through trauma or disease 
such as to osteomyelitis must be shown for purposes of 
compensability.  The loss of the alveolar process as a result 
of periodontal disease is not considered disabling.  See 38 
C.F.R. § 4.150, DC 9913, Note.

Outpatient dental services and treatment will be furnished 
only under specified circumstances.  38 U.S.C.A. § 
1712(a)(1); 38 C.F.R. § 17.161.  Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment under the provisions of 38 C.F.R. 
§ 17.161.  They are not considered as disabling conditions.  
38 C.F.R. § 3.381(a). Simply stated, such disabilities, while 
they may receive treatment by VA, do not receive VA 
compensation by the VA.

Each defective or missing tooth and disease of the teeth and 
periodontal tissues is considered separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service.  38 C.F.R. § 3.381(b).  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a veteran will be eligible for 
VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

Legal authority describes various categories of eligibility 
for VA outpatient dental treatment, to include veterans 
having a compensable service-connected dental condition 
(Class I eligibility); one-time treatment for veterans having 
a non-compensable service-connected dental condition, 
provided they apply for treatment within 90 days or one year 
after service, dependent on whether service was before or 
after October 1, 1981 (Class II eligibility); those having a 
non-compensable service-connected dental condition 
adjudicated as resulting from a combat wound or other service 
trauma (Class II(a) eligibility); those who were detained as 
a POW (Class II(b) and Class II(c) eligibility); those who 
made prior applications for, and received, dental treatment 
from VA for non-compensable dental conditions but were denied 
replacement of missing teeth that were lost during any period 
of service prior to his or her last period of service (Class 
IIR (Retroactive) eligibility); those having a dental 
condition professionally determined to be aggravating 
disability from an associated service-connected condition or 
disability (Class III eligibility); those whose service-
connected disabilities are rated at 100% by schedular 
evaluation or who are entitled to the 100% rating by reason 
of individual unemployability (Class IV eligibility); those 
who participate in a rehabilitation program under 38 U.S.C. 
chapter 31 (Class V eligibility); and those who are scheduled 
for admission or who are otherwise receiving care and 
services under chapter 17 of 38 U.S.C. (Class VI 
eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. 
§ 17.161.

A claim for service connection for a dental disorder is also 
considered a claim for VA outpatient dental treatment.  Mays 
v. Brown, 5 Vet. App. 302, 306 (1993).  
Thus, the Board will consider the claim as to both service 
connection and VA outpatient dental treatment.  

Service medical records show that in June 1991, a partial 
upper denture replaced extracted teeth numbers 9, 12, and 14.  

There is no evidence of loss of substance of body of maxilla 
or mandible.  The evidence does not indicate that any of the 
extracted teeth were nonreplacable.  There is no evidence or 
allegation of bone loss through trauma or disease such as to 
osteomyelitis.  Consequently, the veteran does not have one 
of the dental disorders listed under 38 C.F.R. § 4.150.  
Therefore, there is no basis for an award of compensation 
based on the loss of a tooth.  The Board finds that the 
evidence weighs against this claim.

Nevertheless, the Board will determine whether the veteran 
has met the requirements for entitlement to service 
connection for a non-compensable dental disorder, for the 
sole purpose of establishing VA outpatient dental treatment.  
See 38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  As 
discussed above, the classes of eligibility for dental 
treatment are set forth in 38 C.F.R. § 17.161.  

Considering the applicable regulations, the Board finds no 
basis for establishing the veteran's entitlement to VA 
outpatient dental treatment.  First, he does not have an 
adjudicated service-connected dental disability.  He did not 
apply for treatment within 90 days of discharge as required 
by regulation for veterans discharged after September 30, 
1981.  In addition, the veteran did not have combat wounds or 
in-service trauma, was not a prisoner of war, does not have a 
100 percent service-connected disability rating, did not 
apply for retroactive benefits, does not have a dental 
condition that has been adjudicated as aggravating a service-
connected disability, has not been treated for a dental 
disorder professionally determined as necessary for 
participation in a VA vocational rehabilitation program, and 
is not receiving other VA medical care where it has been 
determined that the dental disorder is complicating a medical 
disorder.  See 38 U.S.C. § 1712; 38 C.F.R. 
§ 17.161.  Accordingly, the Board finds that the criteria for 
entitlement to VA outpatient dental treatment are not met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim of service connection for the 
loss of a tooth.  The veteran does not exhibit the loss of a 
tooth under the categories of compensable dental conditions 
set forth in 38 C.F.R. § 4.150, and the veteran does not meet 
the requirements under 38 C.F.R. § 17.161 for service 
connection for the limited purpose of receiving VA treatment.  
As such, the dental claim is denied.


ORDER

Service connection for a headache disorder, including as due 
to an undiagnosed illness, is denied. 

Service connection for the loss of a tooth is denied.     


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

Pursuant to the Board's June 2004 remand, the veteran was 
afforded an examination in July 2004 for his right hand/wrist 
disability.  The VA examiner noted that he reviewed the 
claims folder in conjunction with examination of the veteran 
and that there was no indication in the service medical 
records relating to the right hand/wrist.  Additional service 
medical records were associated with the claims folder in 
February 2006; these records show treatment for the right 
wrist on several occasions from April 1991 to June 1991.  
Swelling, tendonitis, and sprain of the right wrist were 
noted.  The veteran, through his representative, indicated 
that he waived initial review by the agency of original 
jurisdiction for the newly submitted evidence.  However, a 
remand is necessary for the June 2004 VA examiner review 
these records to determine the etiology of the veteran's 
current right hand/wrist disability.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should return the claims folder 
to the June 2004 VA examiner to 
determine the nature and etiology of 
the veteran's current right hand/wrist 
disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner.   

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that any current 
right hand/wrist disability is related 
to service.  The examiner should 
address the additional service medical 
records related to the veteran's right 
hand/wrist that were received 
subsequent to his June 2004 VA 
examination report.  The rationale for 
any opinion expressed must also be 
provided. 

2.	Then, the RO should readjudicate 
service connection for a right 
hand/wrist disability.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided a supplemental 


statement of the case.  Allow an 
appropriate period of time for 
response.  Thereafter, the claim should 
be returned to this Board for further 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


  


 Department of Veterans Affairs


